Citation Nr: 1017754	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus, including as 
due to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
November 1970. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in part, denied the Veteran's 
claim of entitlement to service connection for tinnitus.


FINDING OF FACT

The probative evidence of record is at least in equipoise 
regarding whether the Veteran's tinnitus is related to the 
Veteran's active service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide. The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the Veteran's claim. 
To the extent that the Veteran may not have been provided 
with appropriate notice with respect to his claim, any such 
error would clearly be harmless as his claim is being granted 
for reasons explained in greater detail below and the agency 
of original jurisdiction (AOJ) will remedy any defect when 
effectuating the award of benefits.


Analysis

The Veteran essentially contends that he currently has 
tinnitus related to his military service, or in the 
alternative, secondary to service-connected hearing loss.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In an April 2006 rating decision, the RO denied service 
connection for tinnitus based on the absence of evidence of 
tinnitus in service and the negative medical opinion provided 
by a February 2007 VA examiner in a March 2007 opinion, who 
diagnosed the Veteran with tinnitus but determined that it 
was "not at least as likely as not" that his tinnitus 
resulted from military service because there was no evidence 
of tinnitus in the service treatment records.
 
While a May 2008 examination report notes that the Veteran' 
reported that his tinnitus began sometime in the 1990s, in 
his June 2006 claim the Veteran reported that his tinnitus 
began in 1969.  Likewise, during the February 2007 VA 
examination report the Veteran asserted that he had had 
tinnitus since the 1970s.
 
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result acoustic trauma during his 
service.  The Veteran's DD Form 214 shows that he is in 
receipt of the Combat Action Ribbon, which indicates that he 
engaged in combat with the enemy, and exposure to combat 
noise is consistent with the circumstances, conditions, or 
hardships of the Veteran's combat service.  Thus, the 
Veteran's account of combat noise exposure is sufficient 
evidence of acoustic trauma during service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008); Collette v. 
Brown, 82 F.3d 389 (1996).

Upon further consideration of the aforementioned statements 
provided by the Veteran regarding the onset of tinnitus 
(i.e., in service), the Board finds that they are credible.  
In this regard, the Board particularly notes that, while 
there appeared to be contradictory statements offered by the 
Veteran regarding the onset of tinnitus in the record, the 
Board notes that tinnitus is subjective, and the kind of 
condition to which lay testimony is competent.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").  The earliest communication 
from the Veteran regarding the onset of tinnitus is his 
initial claim on which he asserts that this disability was 
initially manifested in 1969.  The Board finds this statement 
credible.  

Moreover, the Veteran was service connected for bilateral 
hearing loss in a May 2008 rating decision.  The fact that 
the Veteran has been diagnosed as having bilateral hearing 
loss and granted compensation for a service-related hearing 
loss adds to the credibility of his contention that his 
tinnitus is related to service because "an associated hearing 
loss is usually present" with tinnitus.  See The MERCK 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Concerning this, the Board notes that tinnitus may 
occur as a symptom of nearly all ear disorders including 
sensorineural or noise- induced hearing loss.  Id.  With 
regard to the latter, the evidence of record reflects that 
the Veteran's hearing loss is noise-induced, i.e., a result 
of his exposure to acoustic trauma during service. In this 
regard, the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The MERCK Manual, 
Section 7, Ch. 85, Inner Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The cited provisions from The 
MERCK Manual confirm that tinnitus usually accompanies noise-
induced hearing loss, which the Veteran in this case has been 
diagnosed with.  Finally, the Board has determined that the 
Veteran's contentions, that he has experienced tinnitus since 
service, are competent and credible evidence upon which the 
Board may rely in making its decision.

The evidence unfavorable to the claim for service connection 
in this case is the VA medical examiner's opinion that the 
Veteran's tinnitus was not at least as likely as not due to 
his military noise exposure.  The Board observes that these 
examiners appear to base their opinions on the lack of 
contemporaneous complaints during service and fall to address 
the Veteran's combat noise exposure.  Also, as addressed 
above, there are statements from the Veteran documented in 
the record where the Veteran expressed some ambiguity as to 
when his tinnitus had its onset but the Board as noted above 
finds his earlier statements regarding etiology to be highly 
probative and credible.  

Thus, in consideration of the fact that service connection 
for bilateral hearing loss was established based on an VA 
audiological evaluation report linking hearing loss to in-
service noise exposure, the provisions from The MERCK Manual 
noted above and the Veteran's combat service (and other in-
service noise exposure working in excavating operations) and 
written statements regarding the onset of tinnitus in 
service, the Board concludes that evidence for and against 
the claim for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record that the Veteran's tinnitus is as likely the 
result of his noise exposure in service or associated with 
his service-connected noise-induced bilateral hearing loss as 
it is the result of some other factor or factors.  
Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is granted.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


